DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 05/14/2021 has been entered.  Claim 7 was cancelled.  Claims 1 – 6 and 8 – 12 remain pending in the application.   
The Applicant’s amendment has overcome each and every 35 U.S.C. 112(b) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the current reference or combination of references being used in the rejection below.
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadok (U.S. Patent No. 5,648,756), as evidenced by Grife et al. (U.S. Pre-Grant Publication No. 2012/0282105).
Regarding Claim 1, Zadok shows (Figures 1, 2, 3, 4, and 5):
A motor vehicle (vehicle, Col. 2, line 49) comprising:
an interior compartment (the passenger compartment of the vehicle in which the rear window shelf is arranged) at least partially enclosed by (the rear window partially encloses the rear side of the passenger compartment of the vehicle) a window (rear window, Col. 2, line 52), wherein the window (rear window, Col. 2, line 52) is assigned (by placing 26 on the rear window shelf, the rear window is assigned the device) an aerodynamic device (26; 26 is considered an air-guiding device because the four sides 48 guides air around 26 toward the rear window) including a body (body of 26 formed by three facets 48 and two endplates 72; “the number of facets on the light box depends on the number of discrete messages and the size of the light box.  Realistically, the facets can number three.  The cross-section of the light box then is a regular polygon with the appropriate number of facets forming its sides”, Col. 3, lines 23-30) having 
(a) an incident-flow region (the front facing strip 52, which is on the exterior side of “facet” 48 facing the front of the vehicle; 52 is considered an incident-flow region because this strip faces the front of the vehicle where the air flow originates.  The air flows from the front of the passenger compartment towards 26 and over 26 to the rear window) and 
(b) a flow-off region (the rear facing “message strip” 52, which is arranged on the exterior side of “facet” 48 facing the rear of the vehicle; 52 is considered a flow-off region because 52 faces the rear window of the vehicle.  The air flowing over 26 then flows off of 52/48 toward the rear window), wherein
said flow-off region (the rear facing “message strip” 52) faces toward (“the light box is placed on the rear window shelf of the vehicle.  When the vehicle brakes are applied, electric lamps attached to a reflector inside the light box illuminate solely the facet and attached message which face to the rear”, Abstract) an interior surface (the interior surface of the rear window) of the window (rear window, Col. 2, line 52) and is adapted to generate (based on the prism shape of the body, turbulence in the air stream is generated off of the rear-facing “message strip 52”, which is arranged on the exterior side of “facet 48” as illustrated in Figure 3, towards the rear window in the same manner that turbulence is generated off of the “flow-off region” of Applicant’s prism shaped body) turbulence (the unsteady flow of air generated by the prism shape of 26) in an air flow (the flow of air from the front of the passenger compartment towards the rear window) impinging upon (the flow of air impinges on 26 as it flows past 26 to the rear window) the aerodynamic device (26).; and wherein
the aerodynamic device (26), including the incident-flow region (the front facing “message strip” 52, which is arranged on the exterior side of “facet 48” as illustrated in Figure 4) and the flow-off region (the rear facing “message strip” 52, which is arranged on the exterior side of “facet 48” as illustrated in Figure 4), is transparent (“transparent strips” 52).
Grife evidences (Figure 11B):
It is known that a triangular prism shaped body (“the shape of the vortex generator 24, which in the illustrated embodiment, is a triangular prism”, Paragraph 0042; triangular prism shape illustrated by 24 in Figure 11C) generates turbulence in an airflow (24 is a vortex generator that creates vortices in the airflow).

Regarding Claim 2, Zadok shows (Figures 1, 2, 3, 4, and 5):
The window (rear window, Col. 2, line 52) is a rear window (rear window, Col. 2, line 52).

Regarding Claim 6, Zadok shows (Figures 1, 2, 3, 4, and 5):
The aerodynamic device (26) is free off (as illustrated in Figure 3, 26 is mounted on the rear window shelf of the passenger compartment via 60; because 26 is not affixed to the rear window, the Examiner interprets 26 to be free of the rear window) the window (rear window, Col. 2, line 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zadok (U.S. Patent No. 5,648,756), as recited in Claim 1 above, in view of Cao et al. (U.S. Pre-Grant Publication No. 2005/0083183).
Regarding Claim 3, Zadok shows (Figures 1, 2, 3, 4, and 5):
The window (rear window, Col. 2, line 52) is a rear window (rear window, Col. 2, line 52).
Further, it is inherent Zadok’ s vehicle includes a side window.
However, Zadok does not show the window to which the aerodynamic device is assigned is the side window. 
Cao teaches (Figures 1 and 2):
A vehicle (vehicle illustrated in Figure 1), wherein
a message display unit (item 1) can either be assigned (proximate, as illustrated in Figures 1 and 2) to a rear window (the display panel can be directly attached on the rear window of an automobile, Paragraph 0015) or a side window (the display panel can be directly attached on the side window of an automobile, Paragraph 0015).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try locating Zadok's aerodynamic device proximate the side window, as taught by Cooper, to deliver messages to people walking or driving past the side of the vehicle, by choosing from a finite number of identified, predictable solutions with reasonable expectation of success. 

Regarding Claim 5, Zadok shows (Figures 1, 2, 3, 4, and 5):
The aerodynamic device (26) is free off (as illustrated in Figure 3, 26 is mounted on the rear window shelf of the passenger compartment via 60; because 26 is not affixed to the 
However, Zadok lacks showing the aerodynamic device is arranged on the interior surface of the window. 
Cao teaches (Figures 1, 2, and 3):
An aerodynamic device (item 1) for arrangement in (as illustrated in Figure 1) an interior compartment (the passenger compartment of 1the vehicle, as illustrated in Figure 3) of a motor vehicle (vehicle illustrated in Figure 1) including a window (rear window, Paragraph 0015), wherein
the aerodynamic device (item 1) is arranged on (via four suction cups/item 4, as illustrated in Figures 2 and 3) an interior surface (the interior surface of the rear window to which the device is attached, as illustrated in Figure 3) the window (rear window, Paragraph 0015).
Further, this “provides an easy installation”, Paragraph 0014.  “The display panel can be directly attached on the rear or side window of an automobile”, Paragraph 0015. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerodynamic device shown by Zadok to include suction cups for arranging the device on the interior surface of the rear window, as taught by Cao, to provide an easy installation that works with a number of vehicle windows, such as the rear window or a side window.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zadok (U.S. Patent No. 5,648,756), as recited in Claim 1 above, in view of Cooper et al. (U.S. Patent No. 7,659,808).
Regarding Claim 4, Zadok shows (Figures 1, 2, 3, 4, and 5):
The window (rear window, Col. 2, line 52) is a rear window (rear window, Col. 2, line 52).
Further, it is inherent Zadok’s vehicle includes a windshield.
However, Zadok does not show the window to which the aerodynamic device is assigned is the windshield. 
Cooper teaches (Figures 1 and 2):
A vehicle (14), wherein
a message display unit (12) can either be assigned (proximate, as illustrated in Figures 1 and 2) to a rear window (18, as illustrated in Figure 1) or a front windshield (16, as illustrated in Figure 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try locating Zadok’s aerodynamic device proximate the windshield, as taught by Cooper, to deliver messages to people located in front of the vehicle, such as those walking past the front of the vehicle of a parking lot, by choosing from a finite number of identified, predictable solutions with reasonable expectation of success. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zadok (U.S. Patent No. 5,648,756), as recited in Claim 1 above, in view of Ogino et al. (U.S. Pre-Grant Publication No. 2007/0120757).
 Regarding Claim 8, Zadok shows (Figures 1, 2, 3, 4, and 5):
The window (rear window, Col. 2, line 52) 
However, Zadok lacks showing the window includes a heating wire.
Ogino teaches (Figure 1):
A motor vehicle (100) having an interior compartment (the passenger compartment of 100, as illustrated in Figure 1) at least partially enclosed (as illustrated in Figure 1) by a rear window (4), wherein
the rear window (4) includes a heating wire (7; heater elements being electrical heating wires, Paragraph 0008).
Further, Ogino recites “the rear window is provided with a defogger comprised of heater elements (electrical heating wires for defogging)” in Paragraph 0008.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear window shown by Zadok to include an electrical heating wire, as taught by Ogino, for the purpose of defogging the rear window, thereby increasing the safety of the passengers in the vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zadok (U.S. Patent No. 5,648,756), as recited in Claim 1 above, in view of Klinger et al. (U.S. Patent No. 6,427,760).
Regarding Claim 9, Zadok shows (Figures 1, 2, 3, 4, and 5):
Said motor vehicle (vehicle, Col. 2, line 49) has at least one air vent (it is implied that the vehicle would include an HVAC system with at least one air vent arranged in the dashboard of the passenger compartment to supply conditioned and/or fresh air to the passengers) that is arranged in the interior compartment (the passenger compartment of the vehicle in which the rear window shelf is arranged) and is designed to generate said air flow (the flow of air from the front of the passenger compartment towards the rear window) in a direction of (the flow of air from the front of the passenger compartment towards the rear window) the aerodynamic device (26). 
However, Zadok lacks an explicit teaching, either in the specification or figures, that vehicle has at least one air vent in the dashboard of the passenger compartment. 
Klinger teaches (Figure 1):
A motor vehicle (motor vehicle, title) comprising
an HVAC system (10) comprising at least one air vent (“adjustable directional air vents arranged in the dashboard”, Col. 5, lines 1-3) that are arranged in (the air vents are arranged in the dashboard of the passenger compartment, see Col. 5, lines 1-3) an interior compartment (the passenger compartment of the motor vehicle) and are adapted to generate (when the air vents are in an open position and the HVAC system is on, an air flow is generated from the air vents in the direction of the rear of the motor vehicle) an air flow (the flow of conditioned/fresh air from the HVAC system) in a direction (the direction toward the rear window of the motor vehicle) of a rear window (the rear window of the motor vehicle), wherein
the motor vehicle (motor vehicle, title) is a sedan (sedan, Col. 4, line 7).
Further, Klinger recites “another object of the invention Is to provide an air-conditioning system in which the level of safety can be improved, for example, as a result of reducing condensation on the windows” in Col. 1, lines 46-49.
Although it is implied Zadok’s vehicle includes at least one air vent, Zadok does not explicitly teach the vehicle has an HVAC system and corresponding at least one air vent.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle shown by Zadok to include an HVAC system and at least one air vent in the dashboard of the passenger compartment, as taught by Klinger, to improve the level of safety for the passengers in the motor vehicle as a result of reducing condensation on the windows.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zadok (U.S. Patent No. 5,648,756), as recited in Claim 1 above, in view of Rose (U.S. Patent No. 3,828,456).
Regarding Claim 10, Zadok shows (Figures 1, 2, 3, 4, and 5):
The aerodynamic device (26) has the shape of at least one prism (“the number of facets on the light box depends on the number of discrete messages and the size of the light box.  Realistically, the facets can number three.  The cross-section of the light box then is a regular polygon with the appropriate number of facets forming its sides”, Col. 3, lines 23-30).
However, Zadok lacks showing the shape is a pyramid.
Rose teaches (Figures 1, 5, and 7):
It is known for a vehicle message sign (12) to have a pyramid shape (as illustrated in Figures 5 and 7, 12 has a pyramid shape).
Further, “the device may be utilized for supporting a flag or banner bearing an intelligible message”, Col. 1, lines 49-51. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prism shaped aerodynamic device shown by Zadok to be pyramid shaped, as taught by Rose, to allow a flag or banner to be supported by the device to display additional intelligible messages.  Further, a flag or banner may help better attract attention to the device.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zadok (U.S. Patent No. 5,648,756), as recited in Claim 1 above, in view of Rakow (U.S. Patent No. 5,150,098).
Regarding Claim 11, Zadok shows (Figures 1, 2, 3, 4, and 5):
The motor vehicle (vehicle, Col. 2, line 49).
However, Zadok lacks explicitly teaching the motor vehicle is a sedan with four doors.
Rakow teaches (Figure 1):
It is known to place an aerodynamic device comprising brake lights (12) on the rear deck of a motor vehicle (14), wherein
the motor vehicle (14) is a sedan (as illustrated in Figure 1, 14 is a four door sedan) with two rows of seating (as illustrated in Figure 1, there is a front row of seats and a rear row of seats). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle shown by Zadok to be a four door sedan, as taught by Rakow, to provide easy access for passengers to both the front row and rear row of seats for purposes of entry and exit. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger et al. (U.S. Pre-Grant Publication No. 2016/0272302) in view of Glezer et al. (U.S. Pre-Grant Publication No. 2008/0121046).
Regarding Claim 12, Rosenberger shows (Figures 3A and 3B):
An aerodynamic device (320) for an interior compartment of a motor vehicle that is at least partially enclosed by windows [the structure of the interior compartment of the motor vehicle that is at least partially enclosed by windows in the preamble is deemed introductory statements of intended use which do not impose meaningful limits on the structure of the aerodynamic device; further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)], the aerodynamic device (320) comprising:
a body (the body of 320) including an incident-flow region (the upstream surface of 320 which the air flow impinges, as illustrated in Figure 3A) and a flow-off region (the downstream surface of 320, as illustrated in Figure 3B), wherein the aerodynamic device (320) has a shape of at least one pyramid (the shape of the vortex generators 320 may be pyramid-shaped, Paragraph 0025) and generates turbulence downstream from (the structure of the vortex generator creates turbulence in the airflow as the air flow impinges 320) the flow-off region (the downstream surface of 320, as illustrated in Figure 3B) in an air flow (airflow illustrated in Figure 3A) impinging (as illustrated in Figure 3A, the airflow impinges on 320) the aerodynamic device (320). 
However, Rosenberger lacks showing the body is transparent.
In the same field of endeavor as vortex generators, Glezer teaches (Paragraph 0057):
An aerodynamic device (vortex generator, Paragraph 0057) comprising a transparent body (the body of the vortex generator; “during manufacturing, vortex generators may be molded into soft and rigid materials… some of these materials can be selected to have the desirable properties such as optical transparency”, Paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of the aerodynamic device shown by Rosenberger . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D. T./
Examiner, Art Unit 3762  
06/08/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746